—Order, Supreme Court, New York County (Lorraine Miller, J.), entered September 9, 1997, which denied plaintiffs’ motion to restore their case to the calendar, unanimously affirmed, without costs.
The motion to restore this action commenced in August 1993 and dismissed as abandoned pursuant to CPLR 3404 in May 1996 was properly denied since plaintiffs failed sufficiently to demonstrate any of the essential requisites for restoration (see, Almanzar v Rye Ridge Realty Co., 249 AD2d 128). Concur— Sullivan, J. P., Lerner, Rubin and Tom, JJ.